Title: To Benjamin Franklin from ——— St. Clair, 11 September 1782
From: St. Clair de Roslin, ——
To: Franklin, Benjamin


	Dunkerque Prison Roial ce 11eme. Septembre 1782
J’ai ete favorisé d’une lettre de Monsieur Joly qui m’a fait part d’une conversation qu’il a eu l’honeur d’avoir avec votre Excellence a mon sujet. Les mesures que le Prince De Robecq prenait pour mon elargissement m’a fait croire qu’il etait inutile d’importuner votre Excellence davantage a cet egard: mais une lettre daté du Burau de la guerre dont on m’a fait part fait mention, que la seule chose qui avait empéché ma liberté etait que le Ministre avait voulu prendre des eclaircissemens d’une autre coté ce qui m’a fort etonné vu que les seules eclaircissemens qu’il peut avoir etoit en arrettant Le Capitaine Du Doggerbank (Corsaire Hollandais) pour lequel je suis soupconné si mal a propos d’avoir voulu lever de monde en France. Sitot que je recus la nouvelle de l’arrivée de ce Corsaire au Havre de Grace j’en donnais avis a Monsieur De Cheaulieu qui envoya prendra ma Declaration mais malgré que ledit Batiment a resté quelque tems au Havre de grace et ensuite a relaché a Morlaix on n’a fait aucune perquisition a ce sujet. Ce Batiment a été depuis pris par l’ennemi. J’ai fait tout mon possible pour que le Ministre fut amplement instruit et si le succes n’a pas repondu a mes vues j’espere qu’on me fera la justice que d’avouer que J’ai fait tous mes efforts, ce que je n’aurais pas surement fait si j’avais été coupable, vu que le Capitaine Dudit navire etant arretté a mon instigation n’aurait pas manqué de faire tout ce qu’il aurait pu pour me perdre. Je conjure votre Excellence de vouloir bien faire cette exposition a Monsieur Le Marquis de Segur et je suis fermement persuadé qu’il mettra fin a une detention qui a deja duré trois mois et m’a entierement ruiné etant une perte pecuniaire pour moi de dix-sept-cens livres. J’aurais l’honneur de vous rendre mes devoirs à Passy immediatement a ma sortie. Dans la ferme persuasion de vos bonnes offices je reste De votre Excellence Le tres humble et tres respectueux Serviteur
St Clair De Roslin
A son Excellence B. Franklin
